Citation Nr: 1816813	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for bilateral hearing loss.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the June 2014 statement of the case.  Instead, he limited his appeal to the issue of entitlement to service connection for hypertension.  See July 2014 VA Form 9.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown to have hypertension that manifested in service or to a compensable degree within one year thereafter or that is otherwise causally or etiologically related to his military service.



CONCLUSION OF LAW

Hypertension was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran and his representative raised the issue of missing treatment records during the June 2017 hearing.  Specifically, the Veteran testified that he was treated at Vernon Memorial Hospital in January or February 1977.  The RO did attempt to obtain those records, but was only able to secure records from the private hospital dated in 2010 and 2011.  There were no records available for treatment in 1977.  Therefore, the Board finds that any further search for the hospital records would be futile. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board does note that the Veteran's representative also asserted that the RO should have looked for the hospital bill that the Veteran allegedly submitted to VA for payment.  However, a remand for the hospital bill would also be futile because it would not document both a diagnosis and the medical findings necessary to determine whether the disorder manifested to a compensable degree.  Moreover, as discussed below, the Veteran testified that he was not diagnosed with hypertension during that hospitalization.

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with his claim.  However, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim because the Veteran has not been shown to have an injury, disease, or event in service.  As discussed below, his service treatment records are negative, and the Veteran has admitted that he did not have elevated blood pressure in service.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary in this case. 38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As an initial matter, in this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  In fact, a November 1976 separation examination found his heart and vascular system to be normal, and his blood pressure was recorded as 126/74.  Moreover, the Veteran acknowledged at the June 2017 hearing that he did not have any problems with elevated blood pressure in service.  

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  As noted above, the service treatment records do not suggest that the Veteran had hypertension during service, and the Veteran also testified that he did not have elevated blood pressure in service.  Therefore, chronicity is not established in service.  

Moreover, the evidence does not show that hypertension manifested to a compensable degree within year of the Veteran's military service.  The Veteran did testify at the June 2017 hearing that he was hospitalized in January or February 1977, which was approximately two months after his separation, for dehydration.  He reported that his blood pressure was "out of whack" at that time.  The Veteran's brother also testified that he visited him in the hospital at that time.  However, as discussed above, those hospital records are not available.  Nevertheless, the Veteran admitted that he was only diagnosed with dehydration at that time and that he did not receive any follow-up treatment.  He did not allege that he was diagnosed with hypertension in 1977.  His brother also indicated that he was unaware of the diagnosis rendered at that time.  Thus, even assuming that the Veteran had elevated blood pressure in 1977, the evidence would still not establish that he had a diagnosis of hypertension and that the disorder manifested to a compensable degree, which would require diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or a history of diastolic pressure or more with continuous medication required for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In addition to the lack of evidence showing that hypertension manifested during active service or within proximity thereto, the weight of the evidence of record does not link the Veteran's current disorder to his military service.

During the June 2017 hearing, the Veteran testified that he was told in the 1980s that he had elevated blood pressure while undergoing testing for his commercial driver's license (CDL).  He did not receive any follow-up treatment, nor was he prescribed any medication to control his blood pressure.  The Veteran explained that he lacked insurance and did not have a regular doctor at that time.  Although he was eventually diagnosed with hypertension in 2005, the physician did not discuss the underlying cause or address how long the disorder could have been present.  

The earliest reference to hypertension in the post-service medical records is September 2005, when the Veteran was being examined for a CDL.  At that time, his blood pressure was recorded as 150/72.  It was noted that he had a history of elevated blood pressure without a diagnosis of hypertension.  He was assessed as Stage 1 hypertensive, and it was recommended that he start blood pressure medication, but he declined at that time.  

In July 2008, the Veteran was diagnosed with benign essential hypertension and began treatment with hydrochlorothiazide (HCTZ).  His blood pressure was recorded as 170/68.  It was noted that he had elevated blood pressure in the past and had tried fish oil supplements.  

Although there is evidence of a current disability, there is no evidence relating the Veteran's hypertension to military service.  As discussed above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that hypertension has not been shown to be causally or etiologically to an event, disease, or injury in service.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly the Board concludes that service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


